—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Wayne County Court for further proceedings in accordance with the following Memorandum: Defendant contends, and the People concede, that the People violated the terms of the plea bargain by recommending at sentencing that defendant receive the maximum rather than the minimum term of imprisonment. Defendant was thereafter sentenced by County Court to the maximum term of imprisonment. Because defendant was denied the benefit of his plea bargain, we modify the judgment by vacating the sentence, and we remit the matter to another County Court Judge for resentencing in accordance with the terms of the plea bargain or to afford defendant the opportunity to withdraw his plea (see, People v Shabazz, 203 AD2d 947; see also, Santobello v New York, 404 US 257, 261-263). (Appeal from Judgment of Wayne County Court, Sirkin, J.—Attempted Burglary, 3rd Degree.) Present—Pine, J. P., Lawton, Wisner, Balio and Fallon, JJ.